Citation Nr: 1132763	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-27 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1966 to September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As support for his claim, the Veteran testified at a hearing at the VA Central Office (CO hearing) in March 2008 before the undersigned Veterans Law Judge of the Board.

In March 2010, the Board remanded this case for additional development; it is again before the Board for further appellate review.

The issue of an increased evaluation in excess of 20 percent for service-connected diabetes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent medical evidence relates the Veteran's acquired psychiatric disorder to active duty.

2.  The Veteran has normal hearing in the right ear, for purposes of VA determinations; the medical evidence establishes that the Veteran's left ear hearing loss did not begin during his active service and is not etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disability diagnosed as depression was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Bilateral hearing loss was not incurred in, or aggravated by, active military service, and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also met the notice requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In terms of the Veteran's clams for entitlement to service connection for a hearing loss and an increased disability rating for his service-connected diabetes mellitus, type II, the duty to notify was satisfied by way of a letter sent to the appellant in July 2006 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  This letter also met the notice requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the RO was instructed to 1) send the Veteran a letter asking him which medical provider diagnosed and treated the Veteran for his bilateral hearing loss and treated him under emergent care for his diabetes mellitus and to notify the Veteran is records were unavailable, 2) obtain the Veteran's VA treatment records from July 2007 to the present, 3) after completing the above, schedule the Veteran for a VA compensation examination to determine the nature and etiology of his bilateral hearing loss.  The Board finds that the RO has complied with these instructions by providing the Veteran with a letter in April 2010 asking him for any additional information regarding his hearing loss and diabetes mellitus and by providing the Veteran with the required examinations in June 2010.  The Board further finds that the VA examination reports substantially comply with the Board's March 2010 remand instructions.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the United States Court of Appeals for Veterans Claims (Court) held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to presumptive service connection, some diseases on the other hand are chronic, per se, such as arthritis, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  With regard to lay evidence, the Federal Circuit Court recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.

The Board is required to include in its decision a written statement of the reasons or bases for its findings and conclusions on all material issues of fact and law presented on the record; that statement must be adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate informed review by the Court.  See U.S.C. Section 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995), Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990).  Additionally, the Board must consider all theories of entitlement raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).


Service connection for an acquired psychiatric disorder, to include depression and PTSD

With some exceptions that will be explained below, the establishment of service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a claim for PTSD will vary on a number of factors, including whether the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran was engaged in combat with the enemy or was a prisoner of war (POW), and the claimed stressor is related to combat or POW experiences (in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressors are consistent with the circumstances, conditions, or hardships of the Veteran's service), the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Where, however, VA determines that the Veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the Veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence, which corroborates the stressor. 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

In addition, the Board notes that, during the pendency of the Veteran's appeal, the regulations governing service connection for PTSD claims have been amended.  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

The Board notes that the requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  See Brokowski v. Shinseki, 23 Vet. App. 70 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). In the present case, the Board finds that the Veteran's claim for entitlement to service connection for PTSD includes all acquired psychiatric disorders which are found to be related to service.

In written statements submitted to the VA in July 2006 and at his CO hearing, the Veteran contended that he was exposed to stressors while on active duty.  He indicated that he was a medic while serving in Yuma, Arizona in March 1967, when three men of Mexican decent were killed by an artillery shell explosion, and he was sent to retrieve their bodies.  In addition, he asserted that, while serving in Vietnam, he was assigned as one of two medics to HHC 27th Eng Bn., and that one medic would accompany his unit each time they would move.  He indicated that during night patrol, they often came under mortar and small arms fire and at time were pinned down all night long.  In particular, at his hearing, the Veteran testified that he was stationed at a location called Black Horse.  

June 2004 and July 2006 VA medical records reflect that the Veteran responded positively to a PTSD questionnaire administered at routine medical appointments.  An April 2005 private medical record shows that the Veteran had a history of depression.  

It appears that in September 2006, the RO requested confirmation of the Veteran's alleged in-service stressor statements.  A report from a request for confirmation of the Veteran's stressor statements reflects that the Veteran's unit was located at Blackhorse from February 1 to April 7, 1968 and that, while located there, the unit came under mortar fire.

A June 2010 VA examination report shows that the Veteran's wife was in attendance and related that she had dated the Veteran prior to his entrance into the military, and noticed a change in him when he returned, and that he had nightmares upon his return from Vietnam.  The Veteran reported that he felt depressed, slept most of the day and was sad.  The examiner noted that the Veteran's claims folder included a confirmed in-service sressor, but he appeared to note that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV criteria.  

The examiner diagnosed major depressive disorder, recurrent and severe, without psychotic features.  The examiner opined that the Veteran had an acquired psychiatric disorder of PTSD, and that it was at least as likely as not that the Veteran's disorder, depression, was related to the Veteran's military service.  He noted that this observation did not negate the possibility of additional information provided by the Veteran which would reopen the issue of a diagnosis of PTSD.

The Board finds that, based upon the evidence of record and resolving any reasonable doubt in favor of the Veteran, entitlement to service connection is granted for an acquired psychiatric disorder, to include depression.  The VA examiner was unclear as to whether the Veteran met the DSM-IV criteria for a diagnosis of PTSD; however, as noted above, the Board is considering the Veteran's claim as one for any diagnosed acquired psychiatric disorder which is related by competent medical evidence to service.  In this case, the June 2010 VA examiner has provided a diagnosis of major depressive disorder, based upon an examination of the Veteran, review of his claims folder and a history of the Veteran's psychiatric symptoms from the Veteran and his wife, who was present at the examination.  In addition, he provided a positive nexus opinion for an acquired psychiatric disorder related to service.  

As such, resolving any reasonable doubt in favor of the Veteran, the Board finds that the service connection is warranted for the Veteran's acquired psychiatric disorder.

Service connection - bilateral hearing loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

The Veteran contends that he has a hearing loss that is related to service.  He has reported that he was exposed to explosions, weapon noise and helicopters while on active duty.  He also reported working in mills following service, but that he always wore ear protection.  In addition, he participated in hunting, occasional power tool use, and lawnmower noise.  

The Veteran's service treatment records reflect that the Veteran reported that he did not have a hearing loss disability, as defined under VA regulations, at the time of his separation Report of Medical History.  His separation Report of Medical Examination does not reflect a hearing loss under VA regulations.  The Board does note that the Veteran's puretone threshold at 500 Hertz was 25 decibels in his left ear, both at induction and at separation.  All other thresholds in each ear were unchanged at separation as compared to induction.  

A June 2010 VA audiological examination report shows that the Veteran reported that he had noise exposure as noted above.  The examiner noted that the Veteran wore hearing aids which had been purchased two years prior.  Puretone test results revealed hearing within normal limits on the right and a mixed hearing loss on the left.  Speech recognition tests were excellent on the right and good on the left.  The examiner noted that she had reviewed the Veteran's claims file, including the service treatment records, hearing transcript, and DD 214.  

The examiner opined that the Veteran had a left ear hearing loss that was not related to his military service.  She noted that the Veteran's current audiogram reflected normal hearing in his right ear.  The examiner provided a detailed rationale for her opinion.  The examiner explained that, although the Veteran's service in Vietnam presumed noise exposure, his entrance and separation audiograms showed hearing within normal limits with no denigration of puretone thresholds during his time in service.  There was no evidence in the Veteran's service treatment records to indicate any complaint of hearing loss during service or within one year after separation.  The examiner noted that the Veteran testified that he was diagnosed with a hearing loss two years prior to the 2008 Travel Board hearing.  The Board notes that a date of hearing loss diagnosis in or after 2005 places the diagnosis of hearing loss at least 35 years after the Veteran's service discharge.  

The examiner noted that, according to research summarized in "Noise and Military Service - Implications for Hearing Loss and Tinnitus," Institute of Medicine, National Academy of Sciences, 2006, that there was no reasonable basis for delayed-onset hearing loss-hearing normal discharge and causally attributed to military noise exposure years or decades later.  LARRY E. HUMES, LOIS M. JOELLENBECK, AND JANE S. DURCH, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS (2006).  The examiner also noted that the Veteran had indicated that he did not have a hearing loss or ear, nose or throat trouble when he left service.  The examiner explained that study concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed or late-onset noise-induced hearing loss.   The examiner indicated that the VA Audiology and Speech Pathology National Program Office stated that the auditory hair cell studies show that physiological changes due to noise are expressed within hours or days of the injury.  Since the damage is done when exposed to noise, a normal audiogram subsequent to the noise exposure (for example, the Veteran's separation audiogram) would verify that the hearing recovered without permanent loss.  

Therefore, according to the VA Audiology and Speech Pathology National Program Office, audiologists did not have any scientific basis for concluding that delayed onset hearing losses exist, and that there is no reasonable scientific basis for delayed-onset noise-induced hearing loss, and it will remain the case until there is compelling scientific evidence to the contrary.  The examiner noted the holding in Hensley v. Brown, 5 Vet. App. 155 (1993), that hearing loss may be found to be related to service if hearing worsened in service, even if the decreased hearing acuity did not meet VA regulatory requirements for a hearing loss disability.  The examiner stated that it should be noted that the Veteran's hearing did not worsen during his time in service.  

Thus, the Board finds that, based upon the evidence of record, service connection for a bilateral hearing loss is not warranted.  The Board notes, as an initial matter, that there is no current right ear hearing loss that meets the criteria under VA regulations.  Without a current right ear hearing loss disability, service connection cannot be granted.  Brammer, supra.  

With regard to the left ear, the competent medical evidence of record, namely the report of the provider who rendered June 2010 opinion, provides an opinion that the Veteran's left ear hearing loss is not service-related.  The provider who rendered June 2010 opinion thoroughly reviewed the Veteran's claims file and his history, and provided a detailed and thorough rationale as to why the Veteran's current left-ear hearing loss was not related to service.  This is competent medical evidence that the Veteran's current left ear hearing loss is not related to service.  

The Veteran's contentions that he believes he has a hearing loss that is related to service appear sincere.  Although a lay individual is competent to state that he believes he is experiencing or has experienced hearing loss, the Board notes that more than 30 years have elapsed since the Veteran's service discharge.  In such a lengthy period, a lay individual's memory of the experience of hearing loss may lose accuracy. 

The Board must consider the competence of the lay evidence as well as the sincerity of the lay contention.  When considering whether lay evidence is competent to establish medical etiology or nexus in a particular case, VA may give the lay evidence whatever weight it concludes the evidence is entitled to, and mere conclusory generalized lay statements that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   An examination was granted in this case, and an unfavorable medico opinion was rendered.  The medical knowledge discussed in that opinion demonstrates that the determination at issue is a complex one for which the Board should not accept lay evidence as competent.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In the absence of any favorable medical evidence during service, or proximate to service, and in the absence of diagnosis of hearing loss until more than 30 years elapsed after the Veteran's service, some evidence beyond the appellant's own conclusory statements regarding causation is required in a case like this to establish that the appellant suffered from an event, injury or disease in service, that hearing loss occurred in or proximate to service, and that symptomatology of hearing loss has been continuous and chronic for the lengthy period since service.  See, e.g., Richaradson v. Shinseki, No. 08-0357 (Vet. App. May 10, 2010) (non-precedential single-judge decision referenced for reasoning therein).  

The Veteran is competent to describe his experience of hearing loss.  However, the Board accords his statements regarding the etiology of left ear hearing loss little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Moreover, the Veteran has only offered conclusory statements regarding the relationship between his hearing loss and his military service.  

In contrast, the provider who rendered June 2010 opinion took into consideration all the relevant facts and reviewed the entire claims file in providing the opinion.  Moreover, such medical examination reports contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board accords great probative weight to the opinion of the provider who rendered the June 2010 opinion.

The Board notes that hearing loss is a disorder for which presumptive service connection is available.  However, for the same reasons as set out about regarding service connection, there is no evidence in the claims file that the Veteran's left ear hearing loss manifested to a compensable degree within one year of his discharge.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.    

The preponderance of the competent evidence is against the claim for service connection for a bilateral hearing loss or a left ear hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, there is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim must be denied.  



ORDER

Service connection for an acquired psychiatric disorder diagnosed as depression is granted.

Service connection for bilateral hearing loss, to include a right ear hearing disorder or a left ear hearing disorder, is denied.


REMAND

The Veteran contends that his diabetes is of such a severity that restriction of activities would be medically required if it were not for the fact that a back disorder severely limits his activities.  The examiner who conducted a June 2010 VA examination determined that the Veteran's activity level was not regulated as part of the management of diabetes mellitus, but did not provide an opinion as to whether the severity of the service-connected diabetes mellitus is such that regulation of activities would be required if the Veteran's activities were not already limited by his back disorder.  The Board requested such a specific opinion.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A further attempt to obtain the requested opinion is required.  

Additionally, the Board notes that the examiner who conducted the 2010 VA examination opined that a restricted diet was not part of the medically-prescribed plan for regulation of the Veteran's diabetes.  The evidence during the pendency of the appeal does not reflect that any health care provider has prescribed a specific diet or nutrition plan for the Veteran; however, it is unclear whether a dietary plan has been prescribed for so many years that it is not discussed in the current records, or whether dietary monitoring is not discussed for other reasons.  The examiner should be asked to provide an opinion as to whether the severity of the Veteran's diabetes mellitus requires a restricted diet, and whether the Veteran's avoidance of "sugary foods" may be medically considered a restricted diet.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA physician who provided June 2010 VA examination and opinion provide an addendum to specifically answer the following question as posed: 

      Is the severity of the Veteran's diabetes mellitus such that regulation of activities would be required if the Veteran's activities were not already limited by a back disorder? 

      Is the severity of the Veteran's diabetes mellitus such that a restricted diet is medically required for control of the diabetes mellitus?  If no specific restricted diet has been prescribed, is the Veteran's report that he has been advised to avoid "sugary" foods a restricted diet?

In addition, the examiner should state whether the Veteran has experienced episodes of ketoacidosis or hypoglycemia requiring hospitalization or twice monthly outpatient treatment during the period since June 2010.  The examiner should also describe the severity of any symptoms or complications of diabetes mellitus since June 2010, so that it may be determined whether there are symptoms or complications of diabetes mellitus which may be separately evaluated. 

If the examiner who conducted the June 2010 examination is not available, the examiner who does conduct the examination must address each of the questions, and discuss the review of the evidence, including service treatment records.

The claims folder must be made available for review by the examiner and the examination report must state whether such review was accomplished.  

The examiner should discuss the rationale underlying the answer to each question.  If the examiner is unable to provide any requested opinion, please expressly indicate this and discuss why it is not possible to provide the requested opinion.  

2.  Then, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



 
____________________________________________
Tresa M. Schlecht 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


